department of the treasury internal_revenue_service washington d c tak exempt and government entities dwvibion number release date date date uil contact person identification_number contact number employer_identification_number form required to be fited tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internat revenue code sec_501 recently we sent you a letter in response to your application that proposed an adverse datermination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you de not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this teller unless you request an extension of time to file file the retums in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination latter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact rs customer service pincite-629-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enctosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c ax exempt and government entities dwvision date date contact person dentification number contact number fax number employer_identification_number uil n date of incorporation p name of individual organization was named after q county state r name of corresponding secretary s name of historic trail t name of march v name of act w name of movement z name of treasurer dear we have considered your application_for recognition of exemption from federal_income_tax under internal revenue cade sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for ‘cur conclusion is set forth below issues do you qualify for exemption under sec_501 c of the internal_revenue_code facts you are a corporation incorporated in q on n article lil of your articles of incorporation states that you shall preserve memorialize discuss interpret study and discover whatever may relate to the natural civil social literary cultural educational and political history of the t and the events in the life of p and his descendants article ii also indicates that your activities may include but are not limited to the following combining resources and efforts for family members in promoting awareness of the contribution of p to the promulgation of the v of restoring revitalizing and maintaining the appearance of the p farm opening the p farm to the public for natural civil social literary cultural and historic purposes creating a supportive atmosphere for members who strive for excellence through educational achievements and economic advancements publishing and distributing newsletters and other materials to the public as well as the p family fostering continued research and publishing research papers documenting the history of the p famity preserving the tegacy of p article v of your articlas of incorporation indicates that membership is only open to lineal_descendants of p upon receipt of application and membership dues relatives including spouses of descendants of p are eligible for associate membership and can serve as committee members but are not eligible to hold any elected or appointed office serve as a committee chairperson or cast votes article v of the articles of incorporation states that your board_of directors shall consist of all living first generation offspring of p article xiii of the articles of incorporation states officers shall serve for life as your directors article vi of your bylaws discusses the election of officers and states that the election of officers shall be held every four years at your business meeting during the family reunion the location of business meetings is also documented in article 1x of the bylaws which states that business meetings shall be held on the site of the family reunions or other familial gathering beginning in article vi of the bylaws goes on to describe various committees including the executive committee budget education membership marketing public relations and historical task force program planning and development election and bylaws committee the executive committee has the general oversight of your activities and appoints committees not otherwise provided for the budget and finance committea is responsible for solicting cash and in-kind donations grants and other funds for the maintenance and preservation of the p farm the education committee is responsible for establishing and administering a not-for-profit education foundation for the purpose of providing financial assistance to members who strive for excellence through educational achievements and economic advancements article vi of the bylaws describes the membership committee which is responsible for developing implementing and administering a membership plan the marketing public relations and historical task force is responsible for the design maintenance and monitoring of your website and email server the task force is also responsible for the publication of your newsletter which is used to disseminate information to your members and serve as a medium for publication research on the p family the purpose of the program planning and development committee is to plan coordinate and administer the family programs reunion special short term projects and other events members must be lineal_descendants of p contain the proper c provision under article xi and state that assets will be distrivuted for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code or corresponding section of any future federal tax code or shall be distributed however to the federal government or to a state or local goverment for a public purpose the dissolution provision in article xv of the bylaws states that in the event of dissolution all your assets shall be transferred to a_trust fund for the maintenance of the p farm campsite ofthe in terms of dissclution the articles of incorporation you also have ad hoc committees whose an officer or board member will be present ‘you submitted a narrative description of your activities with your application the narrative states that about of your time during the first two years of operation will be spent on restoration of the campsite of the p farm in the campsite will ba used to educate the publi about the t that took place in pubjic use will makeup about of your time each year you will open a visitor's center to the public for historical studies on thursdays and saturdays of each week and during special events to conduct scheduled group tours of the home the visitor's genter and campsite addition the property will be open to the public for recreational use from a m to p m monday through friday your next activity consists of t re-enactments that will be conducted every five years and will serve as interactive educational experiences for the public board members and officers will be present at each re-enactment and will conduct scheduled tours camping will be allowed on the property as well as access to the visitor's center the fast activity explained in your narrative is publication of a newspaper that will take up approximately of your time you will publish and distribute a newsletter containing information about new exhibits and upcoming events to schools merchants and charitable organizations the narrative included with your application explains that you expect to fund the restoration of the p farm through governmental grants foundation grants and individual contributions your other activities will be funded by membership fees and individual contributions the projected revenue provided on form_1023 reflects that you expect to receiva ravenue from gifts grants and contributions as well as membership fees in you have a close connection with and are affiliated with the national park service under the challenge cost-share program in which the national park service works with communities volunteer groups historic property owners universities non-profit entities and others to carry out projects that are important to the mission of the national park service the activities under this agreement include stabilizing and restoring the house on the p farm to its appearance restoring and rehabilitating the property for visitor use and enjoyment and working with the national park service on visitor events and programs which interpret the campsite resources and w the comprehensive management and environmental impact study for s recognized the p farm at campsite to be a significant site along the route of the s ina response to a letter sent to you asking for additional details about your activities and the property that the activities take place on you indicated that the property owners are the children of p and serve as uncompensated board members in addition there is no lease agreement for_the_use_of the property lew sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively’ fer one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations states that the words private shareholder or individuai’ mean an individual having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 4i of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the person who created it revrul_67_5 states that a foundation controlled by the creator's family and operated to enable the creator and his family to engage in financial activities which are beneficial to them but detrimental to the foundation was held to be operated for a substantial non-exempt purpose it was also held that it served the private interests of the creator and his family and therefore was not entitled to exemption from federal_income_tax under sec_504 of the intemal revenue cade of revrul_68_307 holds that a nonprofit organization formed to help the national park service improve and expand its educational and scientific programs may bs exempt from federal_income_tax under sec_501 of the internal_revenue_code of revenue_ruling families but giving preference for housing to employees of a farm proprietorship operated by the individual who created and controls the organization dees not qualify for exemption under sec_501 of the code states that an organization formed to provide low_income_housing to revrul_80_302 states that an organization that limits its membership to descendants of a particular family compiles family genealogical research data for use by its members for reasons other than to conform to the religious precepts of the family's denomination presents the data to designated libraries publishes volumes of family history and s promotes social activities among family members does not qualify for exemption under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the claim for exemption regardless of the number or importance of truly exempt purposes in 30_tc_642 affirmed 272_f2d_168 circ the officers of the school leased property owned by them to the school and caused the school to erect improvements thereon which benefited them individually the officers shared in the schools net_earnings as the result of the payment to them of excessive and unreasonable rent for the physical plant leased by the school and as a result of the construction by the petitioner of buildings which became part of their real_estate operating for the benefit for private parties constitutes a substantial non-exempt purpose 477_f2d_340 cir cert_denied 413_us_910 76_tc_1 -to operate exclusively for exempt purposes an organization must serve a public rather than a private interest virtually all of the income of petitioner a religious_organization was contributed by two of its ministers virtuaily all of such income was paid as housing allowances for the benefit of those ministers and virtually all of the control of petitioner was in these ministers consequently an organization that operates for the benefit of private interests such as the creator or his family does not operate exclusively for exempt purposes in wendy parker rehabilitation foundation ine v c lr t-c memo the tax_court found inurement to exist and denied exemption to the applicant organization the court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption the officers and directors of the organization were all relatives of wendy parker an individual receiving assistance from the organization the court found that the family was a substantial beneficiary of the foundation's funds it also noted that such distributions relieved the family from the economic burden of providing medical_care and rehabilitation care for their family_member and therefore constituted inurement ta the benefit of private individuals application of law you are not described in sec_501 of the code because you fail both the organizational_test and the operational_test ‘you are not as described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities further the private interests of the p family you are not as described in sec_1 c -1 c of the regulations because your earnings inure to the p familiy you are not as described in sec_1_501_c_3_-1 because you are operated for the benefit of designated individuals specifically the p family you are like the organization in revrul_61_170 although your actual activities are educational in nature your funds are being used to restora and maintain property owned by your board members as well as build a new facility on property owned by your board members the benefit to the property owners outweighs the public benefit from the educational programs like the organizations in revrul_67_5 and revrul_72_147 you are controlled by and operated for private benefit your operations benefit the p family since the organization's funds are used to construct and improve property owned by the p family you are similar to the organization in revenue ruting since you operate under an agreement with the national park service on visiter events and educational programs however critical distinguishing factors include the composition of your governing board exclusively the p family as opposed to park personnel and the use of funds for privately owned property as opposed to property owned by the park service the compilation publication you are also like the organizations in better business bureau of washington dc and old dominion box co since your operations include substantial non-exempt purposes your non-exempt purposes include inurement to family members of p like the organization in revrul_80_302 you are a membership_organization all the members of which are family and descendants of p preservation and distribution of genealogical data has some educational value to the individual members however when these activities are primarily limited to one particular family the activities do not advance education to benefit the public interest within the meaning af sec_1 c -1 d i of the regulations any benefit to the general_public is merely incidental to the private benefit accruing to family members you are like the organization in texas trade school v commissioner you pian to make significant repairs and improvements to the property owned by your board members which will benefit the board members directly the board members will therefore share in your net earings your activities are similar to those described in church of the transfiguring spirit v commissioner in that your operations result in private benefit to your board members as noted above your purpose includes restoring revitalizing and maintaining private property owned by descendants of p and therefore your operations serve private interests specifically finally you are like the organization in wendy parker rehabilitation foundation ine v clr your board members are all part of the same farnily and membership is only open to family your funds are being used and will be used to restore ang maintain property members owned by the board members as well as erect a new facility on the property your board members are the owners of the property being used by you and are allocating your funds to restore and maintain this property for which they would otherwise be financially responsible you are therefore not operated exclusively for one or more exempt purposes since your net_earnings inure to the benefit of private individuals applicant's position your letter dated date stated that the property owners declined the suggestion of transferring ownership of the portion of the property used to you or providing a signed and dated declaration adopted by the owners of the property indicating that if you cease to use the property the owners will pay you back the fair_market_value of any improvements restoration of repairs that were done to the property your letter dated date once again declined our recommendations and you also indicated that you have not amended your articles of incorporation or considered expanding your board af directors service's response to applicant's position because your board members have refused to transfer ownership of the property or to assume finaneial responsibility for all the improvements to the property your operations result in inurement which is specifically prohibited your articles of incorporation you do nat meet the organizational_test requirements further since amendments have not been made to conclusion ‘the facts show that you are not arganized and operated for purposes described in sec_501 of the code specifically you fail the organizational tast because your purposes as stated in your articles of incorporation are broader than permitted in the code you fail the operational_test because your earings inure to the benefit of your members accordingly you do not qualify for exemption under sec_501 of the intemal revenue code ‘you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your raasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination statement does not provide a basis to reconsider our determination we will forward your case to ‘our appeals_office you can find more information about the roie of the appeals_office in publication exempt_organization appeal procedures for unagreed issues f your an attomey certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power of attomey form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs qov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the intemal revenue service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter f you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely robert choi director exempt_organizations rulings agreements
